MEMORANDUM**
California state prisoner Joseph David Vincze appeals pro se the district court’s judgment dismissing his civil rights action, which alleged denial of access to the courts and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the dismissal of the complaint and may affirm on any grounds finding support in the record. Tyler v. Cisneros, 136 F.3d 603, 607 (9th Cir.1998). Vincze failed to exhaust administrative remedies. Therefore, dismissal of the claims without prejudice was proper. See Booth v. Churner, 532 U.S. 731, 733-34, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
We deny Vincze’s motion requesting oral argument filed January 31, 2002, and his motion seeking service of copies of unserved documents filed June 21, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.